—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered October 26, 1995, convicting him of robbery in the first degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review and we decline to reach them in the exercise of our interest of justice jurisdiction. O’Brien, J. P., Ritter, Santucci and Florio, JJ., concur.